In an action to recover for goods sold, delivered and accepted, plaintiff appeals (1) from so much of an order of the Supreme Court, Kings County, dated February 26,1974, granting plaintiff’s motion for summary judgment as directs entry of a judgment in plaintiff’s favor in the amount of $450 as counsel fees; and (2) from so much of a judgment of said court, dated February 28,1974, as effectuates that portion of the order appealed from. Order modified to the extent of increasing the $450 amount for counsel fees to $750. Judgment modified by striking from the decretal paragraph thereof the figure “ $504 ” and by substituting therefor the figure “ $804 ”. As so modified, judgment and order affirmed insofar as appealed from, without costs. Under the circumstances of this case, the order and judgment, insofar as appealed from, were inadequate to the extent indicated. Latham, Acting P. J., Cohalan, Christ, Brennan and Munder, JJ., concur.